Citation Nr: 1100760	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-44 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to an increased evaluation for dislocation of the 
right shoulder with adhesive capsulitis, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the T12 and L1 vertebra with arthritic changes with 
radiculopathy, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1942 to 
September 1945, from October 1950 to October 1951, from April 
1952 to April 1954, and from May 1954 to November 1956.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.

In June 2010, the Board remanded this claim for additional 
development.  The Board is satisfied that there was substantial 
compliance with its remand directives so as to allow 
determinations on the claims.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The 
case has been returned to the Board and is ready for further 
review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative evidence does not establish that 
right arm movement is limited to midway between the side and 
shoulder level.  

2.  The Veteran's thoracolumbar spine does not exhibit flexion 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine; the Veteran does not have vertebral 
fractures, he has not been diagnosed as having any incapacitating 
episodes, and neurological dysfunction is not attributable to his 
thoracolumbar disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
dislocation of the right shoulder with adhesive capsulitis have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2010).  

2.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 
5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2008, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence, and was issued prior to the initial rating 
decision in this claim.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate for rating the 
disorders.  

The RO has also obtained VA outpatient treatment records.  The 
Veteran has been afforded hearing before the Board.  Therefore, 
the available records and medical evidence has been obtained in 
order to make an adequate determination as to this claim.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Further, there is no objective evidence indicating that there has 
been a material change in the severity of the appellant's 
service-connected disorders since he was last examined.  See 38 
C.F.R. § 3.327(a) (2010).  The examinations in this case are 
adequate upon which to base a decision.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  See 38 C.F.R. § 3.159 (c)(4) (2010). 

Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the  disability 
from the point of view of the  Veteran working or  seeking work, 
38 C.F.R. § 4.2, and to resolve any doubt  regarding the extent 
of the disability in the  Veteran's  favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v.  Derwinski, 1 
Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period one 
year before the claim was filed until a final decision is issued.  
Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 (Vet. App. 
Nov. 19, 2007).  Thus, staged ratings may be assigned if the 
severity of the disability changes during the relevant rating 
period.  

In evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.   See 
Massey, 7 Vet. App. at 208.  The Board has considered the 
statements of the Veteran as to the extent of his current 
symptoms, as he is certainly competent to report that his 
symptoms are worse.  Layno, 6 Vet. App. at 470.  To the extent 
that the Veteran argues or suggests that the clinical data 
supports an increased disability rating or that the rating 
criteria should not be employed, he is not competent to make such 
an assertion.  See Espiritu, 2 Vet. App. at 494. 

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the  evidence in 
the claims file shows, or fails to show, with respect to the 
claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court 
has held that diagnostic codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

VA regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 ("functional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded"); See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The Evidence

The Veteran contends that a higher rating is warranted for his 
service-connected right shoulder disorder and his lumbar spine 
disorder.  He states that he has tremors in his right arm that he 
believes are due to his service connected right shoulder disorder 
and that he has numbness and tingling in his right leg.  

VA outpatient treatment records show that X-rays taken of the 
right shoulder in August 2007 were negative.  X-rays of the 
lumbar spine showed moderate to severe DJD with bony spurring and 
narrowing of the disc spaces. 

The Veteran was examined by VA in October 2008.  The claims file 
was reviewed.  The Veteran's history was documented.  The Veteran 
reported that he was not working, having retired in 1989.  He 
stated that his back and shoulder limited him in his job but that 
he kept going without major limitation in terms of time lost from 
work.  He complained of limited range of motion of the right 
shoulder, with weakness, and stiffness.  He denied dislocation or 
subluxation.  He does not use a cane, brace or other assistive 
aids.  He is right upper extremity dominant.  Examination of the 
right shoulder showed no obvious deformity of the right shoulder.  
Muscle atrophy in the right deltoid was noted.  There was no 
tenderness.  Flexion of the right shoulder was to 90 degrees; 
abduction was to 90 degrees; external rotation was to 60 degrees; 
and internal rotation was to 90 degrees.  There was no loss of 
motion on repetitive testing.  He had 4/5 strength in all planes 
for the right shoulder and there was no evidence of instability.  
X-rays were negative.  The examiner noted that there was no 
evidence of DJD of the shoulder.  The diagnosis was, adhesive 
capsulitis, right shoulder.  It was noted that the Veteran has 
severely limited range of motion.  

Examination of the lumbar spine showed that the Veteran 
complained of back pain.  He denied weakness, bowel or bladder 
problems, falls, unsteady gait or weight loss.  He reported that 
he had no radiation of pain into the lower extremities.  He 
stated that flare-ups occurred periodically every one to two 
weeks when the pain is more severe.  He uses no assistive 
devices, braces or crutches.  It was noted that his occupation 
was not affected.  He could walk as long as he needed to.  It was 
reported that he had no medically prescribed incapacitating 
episodes over the past twelve months because of this condition.  
Examination showed loss of lumbar lordosis.  He had palpable 
tenderness in the lumbar and cervical lordosis.  Forward flexion 
of the lumbar spine was to 80 degrees; extension was to 20 
degrees; left and right lateral flexion was to 15 degrees; and 
left and right lateral rotation was to 15 degrees.  He did not 
lose motion on repetitive testing.  He had a negative Lasegue's 
sign bilaterally with 1+ symmetric reflexes of bilateral upper 
and lower extremities.  He had intact sensation bilateral upper 
and lower extremities for fine touch, proprioception, gross touch 
and discriminative touch.  He had 5/5 strength in the lower 
extremities.  The diagnosis was, degenerative joint disease, 
lumbar spine.  

The Veteran was examined by VA in June 2010.  The claims file was 
reviewed.  As to the low back disorder, the Veteran reported that 
he has noted an increase in tingling in the right leg with no 
significant change in pain.  It was noted that there was no 
history of hospitalization or surgery or of spine flare-ups.  He 
reported having numbness, fatigue, decreased motion, numbness, 
paresthesias, stiffness and daily pain.  He noted having 
radiation of pain down the right lateral leg and into the calf 
described as numbness and tingling.  It was noted that there were 
no incapacitating episodes.  The Veteran reported that he could 
only walk a few yards.  Examination showed that he had an 
antalgic gait.  There were no spasms, no atrophy, no weakness and 
no guarding.  There was pain with motion and tenderness.  It was 
noted that the muscle spasm and tenderness were not severe enough 
to be responsible for abnormal gait or abnormal spinal contour.  
Motion of the lumbar spine was as follows: flexion to 65 degrees; 
extension to 20 degrees; left lateral flexion to 20 degrees; left 
lateral rotation to 25 degrees; right lateral flexion to 15 
degrees; and right lateral rotation to 30 degrees.  There was 
objective evidence of pain on active range of motion.  On reflex 
examination of the upper and lower extremities, it was noted that 
no nerve was affected and that vibration, position sense, pain or 
pinprick and light touch were normal.  There were no 
dysesthesias.  On motor examination, muscle tone was normal and 
there was no atrophy.  He had active movement against full 
resistance.  The Laseque's sign was positive.  X-rays showed DJD.  
The diagnosis was, lumbar spine DJD and DDD.  The examiner stated 
that the Veteran's right side radiculopathy was due to his lumbar 
spine disease.  

Concerning the right shoulder disorder, the Veteran reported 
having increasing pain and loss of range of motion.  There was no 
history of hospitalization or surgery.  It was noted that the 
right hand was dominant.  There was no deformity, instability, or 
incoordination as well as no episodes of locking, inflammation, 
effusions and no flare-ups of joint disease.  There was giving 
way, pain, stiffness, weakness and decreased motion.  The 
examiner found tenderness, abnormal motion and guarding of 
movement.  There was pain with movement.  Flexion was to 80 
degrees.  There was no objective evidence of pain following 
repetitive motion as well as no additional limitation of motion 
after three repetitions.  There was no ankylosis.  It was noted 
that the Veteran was retired due to age or duration of work.  The 
diagnosis was, adhesive capsulitis, right shoulder.  The Veteran 
reported having a tremor in the right arm for three years which 
has worsened.  On examination it was noted that he had a tremor 
with outstretched arms with increased with action on finger-nose-
finger.  It was noted that this was present bilaterally and not 
greater on the right.  The finding was, benign essential tremor.  
It was noted that the tremor was not caused by or the result of 
or aggravated by the service-connected right shoulder or the 
service connected lumbar spine disorders.  The rationale was 
based on the review of the records, medical literature, and the 
examiner's clinical experience the tremor is an independent 
neurological condition which has nothing to do with the right 
shoulder or low back disorders and the service connected 
disorders should not aggravate the tremor.  It was stated that a 
nexus cannot be made.  

Discussion

A Right Shoulder Disorder

Ratings for functional impairment of the upper extremities depend 
on which extremity is the major extremity, i.e., the one 
predominantly used by the individual.  Only one extremity is 
considered to be major and a person is presumed to be right-
handed unless there is evidence of left-handedness.  38 C.F.R. § 
4.69.  The Veteran was noted to be right-hand dominant in a June 
2010 VA examination report.  Thus, the rating for the right 
shoulder is to be made on the basis of the right upper extremity 
being the major. 

Under Diagnostic Code 5201, the code the Veteran's disability is 
currently evaluated under, a 20 percent evaluation contemplates 
limitation of motion of the major arm at the shoulder level.  A 
30 percent evaluation is warranted for shoulder motion to midway 
between the side and shoulder level.  A 40 percent evaluation 
requires motion limited to 25 degrees from the side. 

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 90 
degrees, and internal rotation from 0 degrees to 90 degrees.  38 
C.F.R. § 4.71, Plate I. 

The Veteran contends that he is entitled to a disability rating 
in excess of 20 percent for his service-connected right shoulder 
disability.  Having considered the evidence of record, the Board 
finds that the Veteran is not entitled to a 30 percent disability 
rating for his service-connected right shoulder disability, at 
any time during the appeal period.  The preponderance of the 
evidence of record demonstrates that the Veteran's right shoulder 
disability is no more than 20 percent disabling.   

On VA examinations in 2008 and 2010, motion has not been 
documented as being limited to midway between the side and 
shoulder level, which would be required for a higher rating.  In 
2008, motion was limited to shoulder level (90 degrees) and in 
2010 it was limited to 80 degrees.  This does not translate into 
being limited to midway between the side and shoulder level. 
(i.e., 45 degrees).  Neither does the evidence show ankylosis (DC 
5200) or recurrent dislocation (DC 5202) or marked deformity (DC 
5202).  

A separate neurological rating for the right shoulder also is not 
warranted.  The evidence of record reveals that the Veteran's 
tremors are not associated with the Veteran's service-connected 
right shoulder disorder, and no medical examiner has noted a 
relationship.  In fact a VA examiner has stated that there is no 
relationship.  As such, to afford the Veteran a separate 
neurological evaluation regarding these symptoms as associated 
with the Veteran's right shoulder is not warranted.  

When the pertinent diagnostic criteria provide for a rating on 
the basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in 
terms of the degree of additional range-of- motion loss due to 
pain on use or during flare-ups."  DeLuca v. Brown at 206.  The 
VA examiner in 2010 noted some pain; weakness, giving way and 
stiffness.  There was no objective evidence of right shoulder 
swelling, deformity, flare-ups.  Overall, the limitation 
demonstrated in the record is accounted for by the already 
assigned 20 percent rating and the functional limitations due to 
pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 
do not equate to the level of disability contemplated by a 30 
percent rating for limitation of motion under Diagnostic Code 
5201.  Thus, the medical evidence shows that a rating higher than 
20 percent is not warranted for the right shoulder disability.




Lumbar Spine

The Schedule for Rating Disabilities, 38 C.F.R. Part 4,  
institutes a general rating formula for evaluating diseases and  
injuries of the spine, including lumbosacral strain under  
Diagnostic Code 5237, spinal stenosis under DC 5238, degenerative  
arthritis of the spine under Diagnostic Code 5242, and  
intervertebral disc syndrome under Diagnostic Code 5243.  The   
Veteran's low back disability may be evaluated under the General  
Rating Formula for Diseases and Injuries of the Spine or under  
the Formula for Rating Intervertebral Disc Syndrome Based on  
Incapacitating Episodes, whichever method results in the higher  
evaluation when all disabilities are combined under 38 C.F.R. §  
4.25. 38 C.F.R. § 4.71a, The Spine, Note (6).

The General Rating Formula for Diseases and Injuries of the 
Spine, for Diagnostic Code 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes) provides:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease

Unfavorable ankylosis of the entire spine is rated as 100 percent 
disabling.  

Unfavorable ankylosis of the entire thoracolumbar spine is rated 
as 50 percent disabling.

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine is rated as 
40 percent disabling.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine is rated as 30 
percent disabling.

Forward flexion of the thoracolumbar spine greater than 30  
degrees but not greater than 60 degrees; or, forward flexion of  
the cervical spine greater than 15 degrees but not greater than  
30 degrees; or, the combined range of motion of the thoracolumbar  
spine not greater than 120 degrees; or, the combined range of  
motion of the cervical spine not greater than 170 degrees; or,  
muscle spasm or guarding severe enough to result in an abnormal  
gait or abnormal spinal contour such as scoliosis, reversed  
lordosis, or abnormal kyphosis is rated as 20 percent disabling.

Forward flexion of the thoracolumbar spine greater than 60  
degrees but not greater than 85 degrees; or, forward flexion of  
the cervical spine greater than 30 degrees but not greater than  
40 degrees; or, combined range of motion of the thoracolumbar  
spine greater than 120 degrees but not greater than 235 degrees;  
or, combined range of motion of the cervical spine greater than  
170 degrees but not greater than 335 degrees; or, muscle spasm,  
guarding, or localized tenderness not resulting in abnormal gait  
or abnormal spinal contour; or, vertebral body fracture with loss  
of 50 percent or more of the height is rated as 10 percent  
disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes,  
normal forward flexion of the cervical spine is zero to 45  
degrees, extension is zero to 45 degrees, left and right  lateral 
flexion are zero to 45 degrees, and left and right  lateral 
rotation are zero to 80 degrees. Normal forward  flexion of the 
thoracolumbar spine is zero to 90 degrees,  extension is zero to 
30 degrees, left and right lateral  flexion are zero to 30 
degrees, and left and right lateral  rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable  ankylosis is 
a condition in which the entire cervical  spine, the entire 
thoracolumbar spine, or the entire spine  is fixed in flexion or 
extension, and the ankylosis results  in one or more of the 
following: difficulty walking because  of a limited line of 
vision; restricted opening of the  mouth and chewing; breathing 
limited to diaphragmatic  respiration; gastrointestinal symptoms 
due to pressure of  the costal margin on the abdomen; dyspnea or 
dysphagia;  atlantoaxial or cervical subluxation or dislocation; 
or  neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Diagnostic Code 5243 indicates to rate intervertebral disc  
syndrome either under the General Rating Formula for Diseases and  
Injuries of the Spine or under the Formula for Rating  
Intervertebral Disc Syndrome Based on Incapacitating Episodes,  
whichever results in the higher evaluation when all disabilities  
are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides:

With incapacitating episodes having a total duration of at least 
six weeks during the past 12 months is rated as 60 percent 
disabling.

With incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months is 
rated as 40 percent disabling.


With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months is 
rated as 20 percent disabling.

With incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months is 
rated as 10 percent disabling.

Note (1): For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

The question of separate ratings for any neurologic abnormalities 
under neurological codes must also be addressed.  Neuritis, 
cranial or peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes as  
noted above will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  Id.   
Neuralgia, cranial or peripheral, characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2010).

DC 5003, for degenerative arthritis provides that degenerative 
arthritis, established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic  
codes for the specific joint or joints involved (DC 5200, etc.).  
When however, the limitation of motion of the specific joint or  
joints involved is noncompensable under the appropriate  
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by  
limitation of motion, to be combined, not added under DC 5003.  
38 C.F.R. § 4.71a, DC 5003.

The Veteran's disability is rated under DC 5235, pertaining to 
vertebral fracture or dislocation.  In consideration of the 
rating criteria for diseases of the spine, a disability rating in 
excess of 20 percent is not warranted.  As detailed hereinabove, 
objective examinations have not shown forward flexion of the 
spine 30 degrees or less, and there have been no objective 
findings of ankylosis.  On examination in October 2008, forward 
flexion was to 80 degrees.  On examination in June 2010, forward 
flexion was to 65 degrees.  In light of these objective findings, 
the Board finds that the 20 percent rating assigned is 
appropriate under the rating criteria.  A 40 percent rating is 
not warranted, as range of motion testing does not reflect 
forward flexion of the thoracolumbar spine 30 degrees or less, 
even in consideration of repetitive motion.  As such, based on 
the objective findings of record, the Veteran's disability does 
not meet the criteria for a disability rating in excess of 20 
percent.

The Board has considered the criteria for rating intervertebral 
disc syndrome; however, there have been no findings of spasms or 
neurological symptoms such as bowel or bladder impairment.  As 
will be discussed in detail below, the Board has determined that 
a separate compensable rating is also not warranted lower 
extremity radiculopathy/sciatica due to his lumbar spine 
disability.  With regard to the rating criteria for 
intervertebral disc syndrome, there is no evidence that the 
Veteran has incapacitating episodes of at least 4 weeks but less 
than 6 weeks.  The Veteran has denied such.  Thus, a disability 
rating in excess of 20 percent is not warranted under the formula 
for rating intervertebral disc syndrome based on incapacitating 
episodes.  

The regulations explicitly take pain upon motion into account; 
therefore, application of the principles of DeLuca is 
unnecessary.  In the event, however, that the principles of  
DeLuca are applicable to the regulation, the Board has considered 
whether factors including functional impairment and pain as 
addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a  
higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).   
While acknowledging that the VA evaluations reflect pain on 
motion and functional limitation, to include limitations such as 
walking and standing, such symptomatology has been considered in 
assigning the 20 percent disability rating.  The 20 percent 
disability rating adequately compensates him for any pain and 
functional loss.  

Radiculopathy

Under the regulations in effect, the Veteran is entitled to a 
separate rating for associated objective neurologic abnormalities 
provided these abnormalities are compensably disabling.  See 67 
Fed. Reg. 54349; 38 C.F.R. § 4.71a, Diagnostic Code 5292, Note 2 
(2010); 38 C.F.R. § 4.71a, Note 1 (2010).

In this regard, 38 C.F.R. § 4.123 (2010), provides that neuritis, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to be 
rated on the scale provided for injury of the nerve involved, 
with a maximum equal to severe, incomplete, paralysis.  The 
maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.

Likewise, 38 C.F.R. § 4.124 (2010), provides that neuralgia, 
characterized usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on the 
same scale, with a maximum equal to moderate incomplete 
paralysis.  Tic douloureux, or trifacial neuralgia, may be rated 
up to complete paralysis of the affected nerve.

38 C.F.R. § 4.124a (2010, defines the term "incomplete paralysis" 
as indicating a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.

And, 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010), provides a 
10 percent rating for mild incomplete paralysis of the sciatic 
nerve in either the major or minor lower extremity.

As noted above, the medical treatment records show the Veteran's 
complaints of pain, numbness and tingling radiating into the 
right leg.  Moreover, as noted above, a VA examiner in 2010 
opined that Veteran's right side radiculopathy was due to his 
lumbar spine disease.  

However, as reported above, the medical records are negative for 
objective evidence of radiculopathy including reduced motor 
strength or sensation.  In fact, the Veteran's neurological 
examination was normal.   

Therefore, because the record does not include any objective 
evidence of decreased sensation, reduced reflexes, diminished 
strength, or muscle spasms, the Board finds that the Veteran's 
adverse symptomatology does not equate to mild incomplete 
paralysis of the sciatic nerve in either lower extremity.  See 38 
C.F.R. §§ 4.123, 4.124, 4.124a (2010).  Therefore, a separate 
compensable rating for neurologic abnormalities in right lower 
extremity is not warranted.  See 38 C.F.R. § 4.71a (2010); Hart, 
supra.  It is noted however that his low back disability has been 
recharacterized to include radiculopathy, although the disorder 
is not shown to be compensably disabling at this time.  


Extra Schedular Considerations

The Board has given consideration to the extraschedular 
provisions under 38 C.F.R. § 3.321(b)(1).  The Veteran has 
reported unemployment since 1989. While such unemployment is 
acknowledged, the evidence of record does not reflect that such 
unemployment is due solely to his lumbar spine disability, or 
solely due to his right shoulder disability.  He has reported 
that he retired due to age. 

Consideration of an extra-schedular rating under  3.321(b)(1) is 
only warranted where there is evidence that the  disability 
picture presented by the  Veteran would, in that  average case, 
produce impairment of earning capacity beyond that  reflected in 
the rating schedule or where evidence shows that the   Veteran's 
service-connected disability affects employability in  ways not 
contemplated by the rating schedule.  See VA O.G.C.  Prec. Op. 
No. 6-96, published at 61 Fed. Reg. 66749 (1996).  The Veteran 
has not shown that his lumbar spine disability alone or his right 
shoulder disability has resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or inadequate 
at any time during the current appeal.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 38 
C.F.R. § 3.321(b)(1) are not warranted. In the absence of 
evidence of these factors, the criteria for submission for 
assignment of an extraschedular evaluation are not met.  The 
ratings assigned squarely contemplate the symptomatology 
associated with such disabilities.   Thun v. Peake, 22 Vet. App. 
111 (2008).  Additionally, the objective evidence does not 
reflect frequent periods of hospitalization due to such 
disabilities.  Accordingly, the Board  finds that the impairment 
resulting from the  Veteran's lumbar  spine disability and right 
shoulder disability  are appropriately compensated by the 
currently  assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.




ORDER

An increased evaluation for dislocation of the right shoulder 
with adhesive capsulitis, currently evaluated as 20 percent 
disabling is denied.

An increased evaluation for residuals of a fracture of the T12 
and L1 vertebra with arthritic changes with radiculopathy, 
currently evaluated as 20 percent disabling is denied.  



____________________________________________
F. JUDGE FLOWERS
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


